
	
		I
		111th CONGRESS
		2d Session
		H. R. 6344
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Inslee (for
			 himself and Mr. Baird) introduced the
			 following bill; which was referred to the Committee on Science and
			 Technology
		
		A BILL
		To promote the research, development, demonstration, and
		  commercial application of marine and hydrokinetic renewable energy
		  technologies, to identify the potential environmental impacts of these
		  technologies and ways to address these impacts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marine and Hydrokinetic Renewable
			 Energy Promotion Act of 2010.
		2.Definitions
			(a)In
			 generalFor the purposes of
			 this Act—
				(1)the term
			 marine and hydrokinetic renewable energy has the meaning given
			 that term in section 632 of the Energy Independence and Security Act of 2007
			 (42 U.S.C. 17211); and
				(2)the term
			 Secretary means the Secretary of Energy.
				(b)AmendmentSection 632 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17211) is amended to read as follows:
				
					632.DefinitionFor the purposes of this subtitle the term
				marine and hydrokinetic renewable energy means energy
				from—
						(1)waves, tides, and
				currents in oceans, estuaries, and tidal areas;
						(2)free flowing water
				in rivers, lakes, man-made water systems, and streams;
						(3)salinity
				gradients; and
						(4)water temperature
				gradients, including ocean thermal energy conversion.
						The term
				marine and hydrokinetic renewable energy does not include energy
				from any source that uses a dam, diversionary structure, or impoundment for
				electric power
				purposes..
			3.Research,
			 development, demonstration, and commercial application programSection 633(a) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17212(a)) is amended to read as
			 follows:
			
				(a)Establishment of
				program
					(1)In
				generalThe Secretary, in
				consultation with the Secretary of Commerce, acting through the Administrator
				of the National Oceanic and Atmospheric Administration, shall establish a
				program of marine and hydrokinetic renewable energy technology research,
				development, demonstration, and commercial application, which shall include
				activities to address the following:
						(A)Testing
				technologies, devices, and systems at a variety of scales to facilitate their
				commercial application.
						(B)Identifying, assessing, and finding ways to
				avoid and minimize environmental impacts potentially arising from marine and
				hydrokinetic renewable energy technologies.
						(C)Establishing and
				expanding test centers and facilities.
						(D)Reducing the manufacturing, installation,
				operation, and maintenance costs of technologies.
						(E)Increasing
				performance, reliability, and survivability of technologies, devices, systems,
				and facilities.
						(F)Integrating
				technologies into the national electric grid.
						(G)Identifying,
				developing, demonstrating, and transferring to the private sector advanced
				systems engineering and system integration methods to identify critical
				interfaces.
						(H)Developing numerical and physical tools,
				including models and monitoring technologies, to assist industry in device and
				system design and operation.
						(I)Determining the potential availability,
				extractability, and cost-effectiveness of marine and hydrokinetic renewable
				energy generation in the United States.
						(J)Supporting
				material sciences, including the development of corrosive-resistant
				materials.
						(K)Designing and
				developing evaluation and performance standards domestically and with
				international partners.
						(L)Applying model predictions of relevant
				oceanic and atmospheric variables on time scales necessary for development and
				operation of marine and hydrokinetic renewable energy technologies, including
				for integration onto the electricity grid.
						(M)Identifying
				opportunities to transfer knowledge from existing marine and other industries
				to technology developers.
						(N)Identifying opportunities and benefits from
				colocated development of multiple renewable energy technologies or other
				activities.
						(O)Identifying the potential impacts on
				navigation of marine and hydrokinetic renewable energy technologies, and
				identifying measures to avoid and minimize adverse impacts on these
				uses.
						(P)Improving interagency collaboration to
				address challenges associated with the development of marine and hydrokinetic
				renewable energy technologies.
						(Q)Any other area of
				marine and hydrokinetic renewable energy technology development that the
				Secretary considers appropriate.
						(2)SeparationThe
				program established under paragraph (1) shall be separate from the Wind and
				Hydropower Program at the Department of
				Energy.
					.
		4.Energy generation
			 technology demonstration grants
			(a)In
			 generalIn carrying out
			 section 633 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17212), the Secretary shall establish a competitive marine and hydrokinetic
			 renewable energy technology demonstration grant program to—
				(1)verify the
			 performance, reliability, maintainability, environmental impact, and cost of
			 technology components, devices, and system designs in an operating environment;
			 and
				(2)facilitate the
			 commercial application of technology components, devices, and systems at a
			 variety of scales.
				(b)ActivitiesActivities
			 that may be funded under this section include the following:
				(1)Providing stakeholders and industry with an
			 opportunity to test and evaluate, including by connecting to the national
			 electrical grid, marine and hydrokinetic renewable energy technologies at a
			 variety of scales, including full-scale prototypes.
				(2)Documenting and communicating technical,
			 environmental and, economic information from projects for the benefit of
			 utilities, independent power producers, other nonutility generators, device
			 suppliers, and other stakeholders.
				(3)Obtaining operating, maintenance, and cost
			 data sufficiently rigorous to evaluate demonstrated technologies, components,
			 devices, and systems.
				(4)Providing information to the public on
			 potential positive and negative environmental impacts, effective monitoring
			 techniques, and engineering design improvements to reduce environmental impacts
			 throughout demonstration projects.
				(5)Conducting research, development, and
			 monitoring activities necessary to support the demonstration project.
				5.Environmental
			 research, development, and demonstration grantsIn carrying out section 633 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17212), the Secretary shall
			 establish a competitive research, development, and demonstration grant program
			 to identify, assess, and find ways to avoid and minimize environmental impacts
			 potentially arising from marine and hydrokinetic renewable energy technologies,
			 devices, and systems. The program shall—
			(1)measure such
			 potential impacts;
			(2)evaluate any environmental risks associated
			 with marine and hydrokinetic renewable energy technologies, devices, and
			 systems;
			(3)research and evaluate the effectiveness of
			 strategies, including adaptive management, to avoid, minimize, or eliminate
			 such potential impacts;
			(4)develop and
			 demonstrate monitoring and other technologies needed to identify such potential
			 impacts;
			(5)support baseline
			 environmental research, including ecological characterization of marine
			 ecosystems, for specific demonstration projects;
			(6)facilitate
			 public-private cooperation, including identification and assessment of relevant
			 existing private sector technologies; and
			(7)communicate and disseminate to the public
			 information generated from a grant awarded under this section to aid in
			 efficient and environmentally responsible technology development, except to the
			 extent that the information is protected from disclosure under applicable
			 law.
			6.Test
			 facilities
			(a)In
			 generalIn carrying out
			 section 633(a)(1)(C) of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17212(a)(1)(C)), not later than 180 days after the date of enactment of
			 this Act, the Secretary shall award competitive grants to support 3 or more
			 geographically dispersed marine and hydrokinetic renewable energy technology
			 research, development, and demonstration test facilities for the demonstration
			 of multiple technologies in actual operating environments. These grants may
			 support modification of an existing facility, including a Center established
			 under section 634 of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17213), or construction of a new test facility.
			(b)Program
			 objectivesIn awarding grants under this section, the Secretary
			 shall provide for—
				(1)the demonstration
			 of a variety of technologies at each test facility;
				(2)the demonstration
			 of a variety of technologies among all of the test facilities established;
			 and
				(3)the demonstration
			 of technologies at a variety of scales.
				(c)ActivitiesEach
			 test facility established under this section shall—
				(1)provide
			 infrastructure and resources for the evaluation and technical viability testing
			 of marine and hydrokinetic renewable energy technologies; and
				(2)conduct and support research, development,
			 and demonstration activities with respect to marine and hydrokinetic renewable
			 energy technologies, including in support of the program and activities
			 described in sections 4 and 5.
				(d)ApplicantsAn
			 applicant for a grant under this section shall be a nonprofit institution,
			 State or local government, institution of higher education, National
			 Laboratory, or Center established under section 634 of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17213), which can demonstrate to the
			 satisfaction of the Secretary the ability and intention to—
				(1)combine expertise
			 from relevant academic fields, including those related to the environment,
			 marine sciences, energy, and electrical, mechanical, and civil engineering;
			 and
				(2)partner with other
			 entities that have expertise in advancing marine and hydrokinetic renewable
			 energy technologies.
				(e)Maximum
			 amountThe Secretary shall provide no more than a total of
			 $50,000,000 in Federal assistance, under this or any other Act, for each test
			 facility.
			(f)AmendmentsSection
			 634 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17213) is
			 amended—
				(1)in subsection (a),
			 by striking marine renewable energy technologies and inserting
			 marine and hydrokinetic renewable energy technologies;
			 and
				(2)by amending
			 subsection (b) to read as follows:
					
						(b)PurposesThe
				Centers shall advance research, development, demonstration, and commercial
				application of marine and hydrokinetic renewable energy technologies
				and—
							(1)shall serve as
				information clearinghouses for the marine and hydrokinetic renewable energy
				industry, collecting and disseminating information on best practices in all
				areas related to developing and managing marine and hydrokinetic renewable
				energy technologies; and
							(2)may serve as
				technology test facilities established under section 6 of the
				Marine and Hydrokinetic Renewable Energy
				Promotion Act of
				2010.
							.
				7.Organization and
			 administration of programs
			(a)Coordination and
			 nonduplicationIn carrying out this Act the Secretary shall
			 coordinate and avoid duplication of activities across programs of the
			 Department of Energy and with other relevant Federal agencies, including with
			 those of the National Laboratories.
			(b)CollaborationIn carrying out this Act the Secretary
			 shall collaborate with industry, stakeholders, the National Laboratories, other
			 relevant Federal agencies, relevant academic institutions, and international
			 bodies with relevant scientific expertise.
			(c)Public
			 availabilityThe Secretary
			 shall obtain from the recipient of assistance under this Act and make available
			 to the public, through Department websites, reports, and databases, any
			 research, development, demonstration, and commercial application information
			 generated with respect to the technology supported under this Act, including
			 information discovered after the completion of activities supported under this
			 Act, except to the extent that the information is protected from disclosure
			 under section 552(b) of title 5, United States Code.
			(d)Report to
			 congressNot later than 1 year after the date of enactment of
			 this Act, and at least once every 2 years thereafter, the Secretary shall
			 transmit to the Congress a report on the findings and activities under this
			 Act.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this Act—
			(1)$200,000,000 for
			 fiscal year 2011, to remain available until expended, of which—
				(A)$40,000,000 shall be for carrying out
			 section 4;
				(B)$40,000,000 shall be for carrying out
			 section 5; and
				(C)$100,000,000 shall be for carrying out
			 section 6; and
				(2)$150,000,000 for each of fiscal years 2012
			 through 2015, to remain available until expended, of which—
				(A)$70,000,000 shall be for carrying out
			 section 4; and
				(B)$60,000,000 shall be for carrying out
			 section 5.
				
